Scott, J.,
dissenting:
While this court has determined that the refusal of the trial court to give instructions defining lesser crimes than charged in the information, but included in the crime charged, is not error, where the testimony does not require it; yet, as I construe our decisions, in no case has it been judicially determined that the giving of an instruction defining a lessor crime, when the testimony does not require it, does or does not constitute error, nor do I find a case in our courts where an objection to such an instruction has been considered or determined.
Clearly in this case the giving of the instruction complained of was not required, and a failure or refusal of the court to give it would not constitute error. But this is a different question from that of whether or not the giving of such an instruction in a case where the facts do not require it, and over the objection of defendant, constitutes error, prejudicial to the defendant.
I am not unaware of the language of Mr. Justice Campbell in the case of Ehrhardt v. People, 51 Colo. 205, 117 Pac. 164, wherein it was said:
“If defendant administered poison to his wife and she died from its effects, he was guilty of murder of the first, not the second, degree. If he did not so kill her, he should have been acquitted.”
But this language is admittedly obiter. The question was not there determined, nor was it necessary to deter*417mine it, and it was specifically stated in the opinion that the judgment must be reversed for other reasons.
And in the later case of King v. People, 54 Colo. 122, 129 Pac. 235, Mr. Justice White seems to have announced a contrary view, wherein it was said:
“If the case had been submitted 'solely upon the theory that the murder was committed in the perpetration . or attempted perpetration of robbery, or if the evidence had been embodied in a bill of exceptions and made a part of the record, and we could clearly discover therefrom that the homicide had been so' committed, it might be held that the instruction was without prejudice. Wickham v. People, 41 Colo. 345, 93 Pac. 478.”
But it will be seen that this language was used as applicable to a supposed case in illustration, and not to the case under consideration. In each of these cases the expressions were not necessary, in that the question was not -involved, and precisely opposite views are expressed. Hence we must look 'elsewhere for whatever authority we may find bearing upon the subject.
The rule covering the whole subject is announced in 16 Corpus Juris 1024 to be:
“Where there is no evidence tending to prove the commission of the lower offense, that is, where the evidence shows -that accused is either guilty of the higher offense or not guilty of any, an instruction on the lower offense is not necessary and is properly refused, although giving an instruction in such a case on the lower degree may not be an error of which defendant can complain.”
This doctrine seems to be based on the case of Hopt v. People of the Territory of Utah, 110 U. S. 574, 28 L. Ed. 262, 4 Sup. Ct. 202. Mr. Justice Harla’n, speaking for the court, said:
“The next assignment of error relates to that portion of the charge which represents the court as saying: ‘That an atrocious and dastardly murder has been committed by some person is apparent, but in your deliberations you should be careful not to be influenced by any feeling.’
*418“By the statutes of Utah, ‘murder perpetrated by poison, lying in wait, or any other kind of wilful, deliberate, malicious or premeditated killing; or committed in the perpetration of, or attempt to perpetrate, any arson, rape, burglary, or robbery; or perpetrated from a premeditated design, unlawfully and maliciously, to effect the death of any other human being other than him who is killed; or perpetrated by any act greatly dangerous to the lives of others, and evidencing* a depraved ,mind, regardless of human life, is murder in the first degree; and any other homicide, committed under such circumstances as would have constituted murder at common law, is murder in the second degree.’ Compiled Laws Utah, 1873, p. 585. The punishment of murder in the first degree is death, or, upon the recommendation of the jury, imprisonment at hard labor in the penitentiary at the discretion of the court; while the punishment for murder in the second degree is imprisonment at hard labor in the penitentiary for not less than five nor more than fifteen years. Ib. 586.
“In view of these statutory provisions, to which the attention of the jury was called, it is clear that the observation by the court that ‘an atrocious and dastardly murder had been committed by some person,’ was, naturally, regarded by them as an instruction that the offense, by whomsoever committed, was murder in the first degree; whereas, it was for the jury, having been informed as to what was murder, by the laws of Utah, to say whether the facts made a case vof murder in the first degree or murder in the second degree.
“It was competent for the judge, under the statutes of Utah, to state to the jury ‘all matters of law necessary for their information,’ and, consequently, to inform them what those statutes defined as murder in the first degree and murder in the second degree. Laws of Utah, 1878, p. 120; Code of Crim. Pro., § 283-4. But it is expressly declared by the Code of Criminal Procedure that, while he may ‘state the testimony and declare the law,’ he ‘must not. charge the jury in respect to matters of fact.’ ”
*419It will be seen that the statute of Utah, there considered, contained like provisions as the Colorado statute, that “murder perpetrated by poison, lying in wait,” etc., is murder in the first degree.
Under the doctrine of this decision it would have been clearly error for the court to have given the instruction here contended for. While it is the province of the court to state all matters of law necessary for their information and to so inform them what the statutes defines as murder to the extent involved, yet the court under no circumstances may charge the jury in respect to matters of fact. The degree of crime is a fact to be determined from the circumstances of the case in the light of the law, and the power to determine such degree is the exclusive prerogative of the jury, which the court may not invade.
If it was error for the court to instruct, as in the Hopi case, that whoever was guilty of the particular crime was guilty of murder in the first degree, then it would certainly have been error for the court to have instructed that the specific defendant in this case is guilty of murder in the first degree, or that he is guiltless of any crime, as an alternative.
I am unable to find that the great court from which that decision emanated has ever altered its view in this respect, nor have I been able to find a contrary view expressed by a court of last resort.
In the case of State v. Bell, 136 Mo. 120, 37 S. W. 823, cited by Corpus Juris, to support the text, and wherein the facts were such as to constitute murder in the first degree only, the court said: . -
“It remains only to consider the propriety of giving an instruction for murder in the second degree. The defendant having been convicted of murder in the second degree can not complain that he was not convicted of murder in the first degree, but if there was no evidence upon which to base an instruction for murder in the second degree the court should not have invited the jury to relieve the defendant of the penalty which the law prescribed for his crime.”
*420And again:
“As already said, the error is one of which the defendant can not complain. The judgment is affirmed.”
It will be seen that that case involved the precise question considered here. There 'was no testimony that justified the instruction for second degree murder, just as there is none in this case. The court instructed as to murder in the second degree. It was held not to be prejudicial error.
The decision in the Hopt case was followed in the case of People v. Thiede, 11 Utah 241, 39 Pac. 837. The following is found in the syllabi of that case:
“It was the duty of the court to define murder and its degrees, but not to hold as matter of law that the defendant was either guilty of murder in the first degree or innocent. It was the exclusive province of the jury to determine whether premeditation or deliberation existed.”
Just as in this caá'e, it was the exclusive province of the jury to determine whether or not the murder was committed by lying in wait, by poison, or in any other manner which the statute denominates murder in the first degree.
It was s.aid further on in the Thiede. case:
“The case of People v. Hopt, supra, presented such facts as to irresistibly lead one to the conclusion that, if the defendant committed the crime, he was guilty of murder in the first degree; yet the Supreme Court of the United States (Hopt v. Utah, 110 U. S. 582, 4 Sup. Ct. 202); speaking of the case, say: ‘It was for the jury, having been informed as to what was murder, * * * to say whether the facts made a case of murder in the first degree or murder in the second degree. It was competent for the judge to * * * inform the jury what the statutes defined as murder in the first degree and murder in the second degree.’ ”
A homicide committed in the perpetration of one of the crimes .enumerated in the statute, in this case by lying in wait, is not a distinct offense, but is but one of the methods of committing murder in the first degree. State v. Bobbitt, 215 Mo. 10, 114 S. W. 511.
*421In that case it was said by the court:
“In State v. Todd, 194 Mo. 1. c. 394, 395, 92 S. W. 678, it has been ruled by this court that, even if the testimony did not warrant an instruction for murder in the second degree, ‘the defendant is in no position to complain, for, if the court erred in instructing for a less degree of murder than that wibh which the defendant is charged, it was error in the defendant’s favor, of which he has no cause to complain. See also State v. McMullin, 170 Mo. loc, cit. 630, 71 S. W. 221; State v. Frazier, 137 Mo. l. c. 340, 38 S. W. 913; State v. Scott, 172 Mo. 536, 72 S. W. 897; Johnson v. State, 44 Tex. Cr. R. 332, 71 S. W. 25; State v. Billings, 140 Mo. 193, 41 S. W. 778.”
In Johnson v. State, supra, it was ruled:
“The court also charged on murder committed in the perpetration of robbery, and instructed the jury that murder committed under such circumstances was murder in the first degree. This is made so by the statute, and under the proof the court was authorized to give this instruction. The court gave a charge on murder in the second degree, on implied malice. Under the evidence we think the court could have well refused an instruction of this character; certainly it was one of which appellant could not complain. The statute makes all murder, whether upon express or implied malice, when committed'in the perpetration of robbery, murder in the first degree. However, the court saw fit to give defendant the benefit of a charge of murder in the second degree. This was to his advantage, and in our opinion he can not complain of this.”
■ I must therefore hold that the court did not commit error prejudicial to the defendant in giving the instruction defining murder in the second degree, nor in refusing to instruct that the defendant must be held to murder in the first degree or be declared innocent.